                   Case 1:19-cv-07771-PKC-DCF Document 40 Filed 11/12/19 Page 1 of 2




Florida Office                                   425 North Andrews Avenue                                         New York Office
                                                           Suite 2                                           J. Stanley Pottinger ‡
Bradley J. Edwards *◊ⱡ                           Fort Lauderdale, FL 33301
Seth M. Lehrman *†                                _________________________                                         † Admitted in California
                                                                                                         ◊ Admitted in District of Columbia
                                                    Telephone (954)524-2820
Brittany N. Henderson *◊                                                                                               * Admitted in Florida
                                                       Fax (954)524-2822                                           ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                                   ⱡ Board Certified Civil Trial Lawyer



                                                    November 12, 2019

       FILED VIA ECF

       Magistrate Judge Debra C. Freeman
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl St.
       New York, NY 10007

       Re:       Katlyn Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal Representatives of
                 the Estate of Jeffrey E. Epstein, et al., 1:19-cv-07771 (PKC)

       Dear Judge Freeman:

              We represent Plaintiff, Katlyn Doe, in the above referenced action. On November 12, 2019,
       counsel for Defendants authored a letter to the Court requesting a two-week extension to answer, move
       or otherwise respond to Plaintiff’s Complaint, from November 15, 2019 to November 29, 2019. [DE
       38].

               Plaintiff filed her complaint in this matter on August 20, 2019. On September 10, 2019, counsel
       for Defendants agreed to accept service of Plaintiff’s complaint on behalf of all Defendants thereby
       making Defendants’ respective responsive pleadings due on October 1, 2019—twenty-one days later.
       At the request of Defendants, Plaintiff granted all Defendants an extension of time to respond to
       Plaintiff’s complaint through and including November 15, 2019, pending court approval of said
       agreement. All parties also agreed to adjourn to a mutually agreeable date after November 15 any court
       conferences scheduled to occur before then pending approval.

              Counsel for Defendants now seek an additional “two week extension of Defendants’ time to
       answer, move or otherwise respond to Plaintiff’s Complaint from November 15, 2019 to November 29,
       2019” while representing that “[t]his is the first request for an extension of this deadline.” While it may
       be semantically true that this is the first request for an extension of this deadline that Defendants have
       made to this Court, it is certainly not the first request for extension nor the first extension as Plaintiff has
       already graciously provided Defendants with a forty-five (45) day extension to respond to her complaint.
          Case 1:19-cv-07771-PKC-DCF Document 40 Filed 11/12/19 Page 2 of 2
November 12, 2019
Page 2

        Furthermore, in framing Plaintiff’s position on such request for further extension, Defendants
represented to the Court that Plaintiff “cannot agree to postpone the conference” indicating that
Defendants are not seeking an adjournment of the Initial Pretrial Conference. However, the conference
that Plaintiff does not agree to postpone is the Rule 26(f) Conference that per the Federal Rules of Civil
Procedure and the local rules of this Court must occur by November 22, 2019—twenty-one days prior
to the Initial Pretrial Conference which is set to occur on December 13, 2019. To date, Plaintiff has
asked counsel for Defendants to provide dates and times to conduct the Rule 26(f) Conference on more
than one occasion to no avail. At this time, Plaintiff requests that the Court Order Defendants to comply
with their Rule 26(f) obligations and engage in the conference by the November 22, 2019 deadline.

         Pertinently, in seeking the additional fourteen (14) day extension, counsel for Defendants
represented to Plaintiff that the need for further extension arises from Defendants’ intent to file a pleading
in a Court in the United States Virgin Islands relating to the Estate of Jeffrey E. Epstein, which will
provide information on a “claims resolution program.” Consistent with the philosophy of this Court as
outlined in the Court’s form Civil Case Management Plan and Scheduling Order, Plaintiff does not
believe that the use of any alternative dispute resolution mechanism should stay or modify the course of
litigation in this matter.

        Plaintiff intends to issue discovery and begin taking depositions as soon as permitted by the
Federal Rules of Civil Procedure and the local rules of this Court given the voluminous discovery that
is anticipated to occur in this case as it pertains to all Defendants. There is no reason to provide
Defendants with an additional fourteen (14) day extension as they have already been provided with an
additional forty-five (45) days to respond to Plaintiff’s Complaint. Furthermore, absent relief from the
Court, Defendants are obligated to participate in the Rule 26(f) conference in this matter by Friday,
November 22, 2019. Being that the basis for Defendants’ currently requested extension relates to
alternative dispute resolution mechanisms, Plaintiff respectfully requests that this Court deny
Defendants’ request and allow her case to proceed without further delay.

Respectfully Submitted,




Bradley J. Edwards
